 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH W. CANDLER,                                 No. 2:19-cv-0819 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. DIAZ, et al.,
15                       Defendants.
16

17          By order filed April 12, 2021, the complaint was screened and found to not state a claim

18   for relief. ECF No. 8. Plaintiff was given thirty days to file an amended complaint and cautioned

19   that failure to do so would result in a recommendation that this action be dismissed. Id. at 6-7.

20   Thirty days have now passed, and plaintiff has not filed an amended complaint or otherwise

21   responded to the court’s order. Plaintiff will be given one final opportunity to file an amended

22   complaint.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff shall file an amended complaint

24   within twenty-one days of the service of this order. Failure to do so will result in a

25   recommendation that this action be dismissed without further warning.

26   DATED: June 1, 2021

27

28
